﻿It gives me great pleasure, Sir, to extend to you my congratulations and those of the Indonesian delegation on your election to the presidency of the forty-sixth session of the General Assembly. He are gratified that the stewardship of this session has been entrusted to a seasoned diplomat and an eminent representative of a fraternal Asian country with which Indonesia has always enjoyed traditionally close and friendly relations. Your elevation to your high office is both apt recognition of your personal qualities and a reflection of the enhanced role and stature of Saudi Arabia in world affairs.
To your predecessor, His Excellency Mr. Guido de Marco, I should like to convey our deep appreciation and respect for the excellent manner in which he directed our work during a very eventful year. It is with a sense of genuine satisfaction that Indonesia welcomes the accession of the Republic of Korea and the Democratic People's Republic of Korea to full membership in the United Nations. We believe that this decision will contribute to bringing their shared aspiration to unification closer to realisation. Let me also add my sincere felicitations to our near neighbours in the Pacific, the Republic of the Marshall Island and the Federated States of Micronesia. Indonesia looks forward to fostering close and mutually beneficial relations with them. We are equally pleased to welcome Estonia, Latvia and Lithuania in our midst and to congratulate them on having deservedly regained their rightful place in the ranks of sovereign nations.
We are at a unique juncture in history, a moment of both opportunity and challenge as never before presented to us since the end of the Second World War.
The momentous transformation of East-West relations has brought an end to the cold war, thus releasing human and material resources which for so long were tied down in ideological rivalry, bloc politics and confrontation. The fundamental changes and powerful new trends currently permeating the global scene have given rise to revived hopes for a new era in international relations, greater peace and more equitably spread prosperity in the world.
The past year has seen the further consolidation of major-Power rapprochement and cooperation, including efforts towards the resolution and defusing of regional conflicts and tensions. A renewed confidence in the efficacy of multilateralism in addressing global problems has resulted in a welcome re-vindication of the value and role of the United Nations. On the erstwhile dangerously divided continent of Europe, the processes of coalescence and integration have gained further momentum. Concurrently, deepening interdependence and globalization in the world economy are
propelling the need for more rational, equitable and mutually beneficial cooperation between nations.
Yet it is obvious that transformed East-West relations alone have not removed, and cannot be expected to remove, all incidences and causes of conflict is the world. The recent Gulf crisis and the complexities in dealing with its aftermath are a poignant reminder of the fragility of the present international security situation.
The bright prospects and opportunities implicit in the improved global political climate continue to be sharply contrasted with the emergence of new, and the persistence of old, problems, unprecedented challenges, pervasive uncertainties and unresolved inequities. Simmering tensions and violent conflicts, ethnic strife and religious contention still plague many regions and countries of the world. The last vestiges of colonialism and institutionalised racism have yet to be erased from the fabric of inter-State and inter-personal relations. The trend towards integration among States is simultaneously accompanied by deeply disturbing phenomena of disintegration of States and of societies, in Europe as well as in various parts of the developing world.
The positive transformations in the political domain have yet to find their corresponding reflection in the economic sphere, where unrelieved disparities and unacceptable injustices continue to aggravate North-South relations. Thus it would appear that the world is still uneasily suspended between old concepts and new realities and the perceived battle-line still drawn between the threatened privilege of the rich and the threatened survival of the poor.
The dawning of a new era in international relations has led to renewed hopes of constructing a new system of global governance and a new world order
of stable peace, common security and sustainable development. But if the pursuit of this objective is to achieve legitimacy and acceptance by the International community as a whole, then it cannot but be based on the recognition of the United Nations as its centrepiece. Such a new international order must be firmly rooted in the fundamental principles of the United Nations Charter and organised on the precepts of universality and sovereign equality, encompassing all nations - large and small, strong and weak, alike. For it is only through equitably shared responsibility and a joint commitment to global cooperation and solidarity that we can hope to manage the massive changes that are at present transforming international relations. Moreover, lasting peace and stable security cannot be achieved unless the concept of security itself is expanded to embrace such non-military threats as structural underdevelopment and mass poverty, large-scale unemployment and cross-border migration, resource scarcity and severe environmental degradation.
In short, if we are to build a viable new world order, then its architecture and management must  be comprehensively conceived and not be  made dependent on the military and economic might of individual countries or groups of countries. It should be a new world order dedicated to peace as well as justice, to security as well as development, to democracy both within and among States, and to the promotion of the fundamental rights of nations as well as of the individual human being.
The changing patterns of relationships between the major Powers will inevitably lead us towards a new, global security environment, no longer anchored in the bi-polarism of East-West contention, but much more complex in its mutual interactions and, for some time to come, less predictable in its evolution. The transitional period can therefore be expected to be marked by
inherent fluidity and instability. In these conditions, the need to redouble efforts in the field of arms limitation and disarmament assumes added importance and urgency.
We are encouraged by the substantive progress that has been made since last year. We welcomed the Treaty on Conventional Armed Forces in Europe, although we realize that the restraints embodied in it are still confined to but one, albeit vital, region of the world. We likewise welcomed the strategic arms agreement reached last month between the United States and the Soviet Union, mandating a substantial reduction of their nuclear arsenals. China and France have now signified their readiness to adhere to the non-proliferation Treaty, thus removing one of its major shortcomings. The Amendment Conference of the States Parties to the partial test-ban Treaty, held last January, provided a timely boost to efforts to attain the commonly agreed objective of a complete cessation of nuclear testing, and the process is continuing.
The enlarged opportunities now presented to us by the changed global environment should therefore be seized, and sustained efforts need to be deployed to accelerate progress on the priority issues on the disarmament agenda. These include: continuing reductions in nuclear weapons to levels of reasonable sufficiency, as an intermediate step towards their ultimate elimination; the achievement of a treaty banning all nuclear tests by all States in all environments; the prohibition of all weapons of mass destruction; the speedy conclusion of a comprehensive chemical weapons convention; strengthening the effectiveness of the biological weapons Convention; and curbing the excessive build-up and transfer of conventional armaments, taking into account the legitimate security needs of States and involving both supplier and recipient countries.
Of equally acute concern in the fact that in step with the rapid advances in science and technology, new, more destructive and sophisticated weapons continue to be added to the arsenals of nations even as their numbers are being reduced. It is for this reason that Indonesia has repeatedly stressed the urgent need to address the qualitative aspects of the global arms race. It has been generally acknowledged that the weapons of the future will be more destabilizing, impart greater vulnerability, increase the possibility of war and further complicate efforts to reverse the arms race. Thus, the centrality of technological innovation is pertinent, not only to the qualitative arms race but to international security as well.
While globally a spirit of conciliation prevails, focal points of tension end conflict regrettably persist, notably on the continents of the developing world. Although the imposition of super-Power contention onto these conflicts has now practically disappeared, and antagonists are showing greater receptivity towards dialogue and negotiation, the pace of progress in resolving these conflicts remains slow and uneven.
Armed hostilities in Afghanistan continue, despite the encouraging developments that have recently occurred in the search for a negotiated settlement. The joint decision taken by the United States and the Soviet Union to cease arms supplies to the warring parties was welcome and timely but unfortunately did not stop the fighting. My delegation believes that at this juncture the five-point proposal of the Secretary-General could serve as a useful basis for the initiation of an intro-Afghan dialogue, leading towards the establishment of a broad-based government within a sovereign, independent and non-aligned Afghanistan.
On the question of Cyprus, a definitive solution remains elusive despite unremitting efforts to arrive at least at a mutually acceptable outline of an overall agreement. We hope that the projected quadripartite, high-level talks between Turkey, Greece and the leaders of the two Cypriot communities will still materialise in the near future and bring us closer to a settlement based on the concept of a bicommunal and bizonal federation.
In South Africa, such legislative pillars of apartheid as the Population Registration Act, the Group Areas Act and the Land Act have been finally torn down. Notwithstanding these laudable developments, the fundamental basis of the apartheid system, particularly its undemocratic Constitution, is still in place and the process of negotiation towards its replacement needs to be accelerated. We are also deeply concerned at the unabated inter-factional violence for which the Pretoria regime must be held accountable. Any lifting of sanctions, therefore, should be deferred until the course of fundamental change towards the establishment of a democratic, non-racial South Africa, based on universal suffrage, has become irreversible.
The traumatic crisis that has enveloped the Persian Gulf since August of last year has served as a stark reminder of the volatility of the international security situation, despite major-Power detente. Indonesia is deeply saddened by the extent of the devastation, in terms of the loss of life, the immense suffering and material destruction caused by Iraq's invasion of Kuwait and by the multinational war subsequently waged to redress it. We wholeheartedly welcomed the restoration of Kuwait's sovereignty, independence and territorial integrity and of its legitimate government. But now the international community faces the task of addressing the complex ramifications and problems of the post-war period, including the humanitarian aspects. In this task the United Nations has a vital role to play and it must return to centre stage in healing the wounds of war and in restoring stable peace and security on the basis of all relevant Security Council resolutions regarding the entire Middle East region.
The explicit rationale for the Gulf war was to preserve international peace and security and to ensure full compliance with Security Council decisions. It is now time for these standards to be equally and consistently applied to the wider, underlying problems of the region which for so much longer have made the Middle East the powder keg of the world.
We must now turn our urgent attention to the larger issues that have always been at the core of agonizing conflict and enmity in the region, namely, the legitimate struggle of the Palestinian people, under the leadership of the Palestine Liberation Organization (PLO), their sole and legitimate representative, to secure their inalienable rights to self-determination and independence in their own homeland; the withdrawal of Israel from all illegally occupied Palestinian and Arab lands, including Jerusalem and the Syrian Arab Golan; and the wider security aspects and needs of all countries of the region.
Israel has now adopted an even more rigid position towards any effort to achieve a peaceful and just resolution of the conflict. In this regard, Indonesia welcomes the current initiative undertaken by the United States to start a restricted peace conference on the basis of Security Council resolutions 242 (1967) and 338 (1973) and the principle of land for peace, and we note the constructive response by the Arab countries directly concerned. However, we do have serious misgivings regarding some aspects of the proposed negotiating format, in particular Israel's arrogation of the right to determine the nature and composition of Palestinian representation. We continue to believe that ultimately the International Peace Conference on the Middle East, as called for by resolution 38/58 (C), remains the most viable negotiating framework within which all the essential elements for a just settlement could be comprehensively addressed. And to be comprehensive, such a solution should necessarily include the restoration of Syrian sovereignty over the Golan and the complete withdrawal of all Israeli occupation forces from southern Lebanon.
For the past two decades, Cambodia has been the scene of unending conflict and unspeakable human suffering and a source of continuing tension, turmoil and division in South-East Asia. I am deeply gratified to observe that the unremitting efforts to bring an end to the Cambodian tragedy have now reached the final stages.
Since September last year, the pace of the peace process has picked up dramatically, resulting in a number of decisive breakthroughs. As may be recalled, the framework document on a comprehensive political settlement, agreed upon by the five permanent members of the Security Council in August last year, was subsequently accepted in its entirety by the Cambodian parties and endorsed by the international community as a whole. With the support and active contributions of the five permanent members of the Security Council, the representative of the Secretary-General and the Co-Chairmen of the three Working Committees of the Paris Conference on Cambodia, Australia, Canada, India, Japan, Laos and Malaysia, the two Co-Chairmen of the Paris Conference on Cambodia then succeeded in elaborating this framework into a set of full-fledged draft agreements for a comprehensive political settlement. Through intensive negotiations, and at a series of meetings in Jakarta, Paris, Pattaya, Beijin, and lastly here in New York, the major contentious points in these draft agreements have now been resolved. Thus the way is open for their eventual adoption and signature at the reconvened Paris Conference.
Crucial in this process was the progress achieved within the framework of the meetings of the Supreme National Council (SNC) itself, under the astute chairmanship of His Royal Highness Prince Samdech Norodom Sihanouk, which, above all, signified the affective functioning of the SNC and the start of the long-awaited process of national reconciliation.
Although soma delicate work in tying up loose ends still remains to be done, it can perhaps be said that at last we can see the light at the end of the tunnel - and this time it is not the light of an onrushing train! Indeed, the presence of Prince Sihanouk and the other members of the Cambodian SNC delegation at this session of the General Assembly is symbolic of this gratifying state of affairs, and we all share the sense of optimism he expressed in his statement before the Assembly yesterday.
Much of the credit should go, first and foremost, to the Cambodian leaders who have demonstrated wisdom and the capacity to put the higher interests of their nation before rancour, recrimination and revenge. But as one who, together with the Association of South-East Asian Nations (ASEAN), has been so intimately involved in the long negotiating process, I should also like to pay tribute to France, as the indefatigable Co-Chairman of the Paris Conference, to the five permanent members of the Security Council for their decisive role and commitment, to the ASEAN countries for their constant support and solidarity, to our Secretary-General and his Special Representative for their invaluable contributions and dedicated perseverance, to all participants in the Paris Conference and indeed to all States Members of the United Nations for their unfailing cooperation and faith.
The past year also witnessed continuing change and transition in the international economy. But, as noted earlier, some of the positive developments that are taking place in the political sphere ere yet to be reflected in the economic domain.
Expectations that with the amelioration of East-West relations a substantial peace dividend could be reaped, to the particular benefit of the developing countries, have yet to materialize. Earlier hopes that at long last world developments were going to open up vast new opportunities for more-generalised economic progress were subsequently dashed by the outbreak of the Gulf crisis and its aftermath, with all its financial and economic implications.
The Uruguay Round, at its supposedly final meeting in Brussels in December of last year, utterly failed to arrive at a successful conclusion, thus portending increased protectionism and the continuation of severe imbalances and constraints in relations between the industrialised and the developing countries.
Increasing globalisation and the rapid advances in science and technology that are drastically altering the patterns of world production and economic and financial interchange indeed offer greater possibilities for common progress. Yet, at the same time they may well have a negative impact on the position of developing countries in terms of comparative advantage, in terms of trade and in terms of the international division of labour.
It is now also being recognized that the dramatic transformations in the Central and Eastern European economies and the formation of powerful economic groupings among developed countries could have both positive and negative effects on the growth prospects of developing countries. Thus, the elements of uncertainty and unpredictability in world economic developments tend to become even more pronounced. These adverse developments, coming on top of the crippling legacy of the decade of the 1980s from which most developing countries have yet to recover, have Inevitably compounded the difficulties and dilemmas confronting the developing countries, Of especially grave concern in this context is the continuing critical situation in Africa, where the economic and social deprivations of millions cry out for concerted action.
In the light of these realities, the need to forge a new global consensus and commitment to strengthen international cooperation, and especially to revitalise the economic growth and development of the developing countries, assumes poignant urgency. The sustained economic progress of the North is not possible without the economic growth of the South, for the fate and fortunes of both are now inextricably intertwined.
Durable peace cannot be built solely or primarily on the strength of weapons, but should be rooted in the solid bedrock of economic progress and social justice, both among and within nations. Neither can it be constructed on the shifting sands of uncertainty.
It is also obvious that the need to reactivate the North-South dialogue has now become more pressing than ever. But if we have learned from the frustrating experiences and the causes of prolonged stalemate in the past, such a reactivated dialogue should not any longer be cast in terms of "demands" on the part of the developing countries or mis-perceived as "charity" on the part of the advanced countries. Rather, it should be based on the imperatives of genuine interdependence, mutuality of interest and mutual benefit. Indonesia remains convinced that, despite the wide diversity in levels of economic development, needs and concerns, both the North and the South share a real and quantifiable interest in seeking open and equitable trading and monetary systems; In achieving stable primary-commodity markets at prices remunerative to producers and fair to consumers) in obtaining a comprehensive and durable solution to the debt crisis based on a development oriented approach; and in ensuring sustainable development through effective international cooperation in environmental protection.
The threat of irreversible environmental destruction and the resulting impact on mankind's well-being and on development have become a major global concern. Indonesia, which has always been fully supportive of the pressing need for environmental protection, believes that in this undertaking a balanced approach should be maintained. As an issue affecting the entire international community, it is imperative that environmental problems be addressed on the basis of equitably shared responsibility of all countries and that the issue not become a new bone of contention between the North and the South. Neither should it be made an added condition for cooperation in development. This calls for an unprecedented level of both national efforts and international cooperation, including the provision of additional financial resources and access to environmentally sound technologies to the developing countries.
Paradoxically, both affluence and poverty have contributed to environmental degradation. It is now being commonly acknowledged that past and present patterns of development in the industrialized countries have been a major cause of damage to the environment. On the other hand, for the developing countries, overcoming the problems of poverty and population pressures will be essential if they are to pursue environmentally sound and sustainable development. Indonesia deems it a blessing to be the custodian of vast, rich tropical forests, but at the same time it recognises its special responsibility. Indeed, we are doing our utmost, within our limited material and technological capabilities, to guard against their depletion and to preserve their diverse biological wealth. Ma should note, however, that not only tropical forests but also, for differing reasons, boreal and temperate forests are seriously threatened. Hence, in pursuing sustainable forest management that would allow for both their preservation and their economic utilisation, a global cooperative framework needs to be developed. We trust that the United Nations Conference on Environment and Development in Brazil next year will indeed adopt a comprehensive and balanced approach in addressing the broad spectrum of issues on its agenda, including those on climatic change and on hazardous and toxic wastes.
The protection of human rights has of late also become a subject of heightened International attention and concern. But the subject of human rights is, of course, not a new issue. Since 1948, with the adoption of the Universal Declaration of Human Rights, the Organization has developed a growing corpus of covenants, conventions and other instruments which constitute an international bill of human rights and, in the process, commonly agreed conceptual perceptions, principles and procedures have emerged.
As we all know, two broad categories of human rights can be discerned, namely, civil and political rights, and economic, social and cultural rights. These in turn relate to the rights of the individual and the rights of the community, the society or the nation. The promotion and protection of all these categories of human rights is essential for the full realisation of human dignity and for the attainment of the legitimate aspirations of the individual as well as those of society as a whole.
Hence, human rights are indivisible and interrelated, and precisely because human rights are indivisible exclusive emphasis on one category over another cannot be justified. Assessments of the human rights performance of individual States can be made objectively only if all categories are taken into account.
Moreover, indivisibility also implies the need for a balanced relationship between the rights of the individual and those of society, or, put differently, the obligations of individuals to their community or society. Such a balance is critical, for its absence can land to a denial of the rights of the society as a whole and, indeed, can lead to instability and anarchy.
Basic human rights and fundamental freedoms are unquestionably of universal validity. However, it is also commonly agreed that their implementation in the national context should remain the competence and responsibility of each government, while taking into account the complex variety of problems, of diverse value systems and of the different economic, social and cultural realities prevailing in each country. This national competence not only derives from the principle of sovereignty, but is also a logical consequence of the inherent right of nations to their national and cultural identity and to determine their own social and economic systems.
I fully concur with the view of the Secretary-General, as stated in his annual report that:
"the principle of non-interference with the essential jurisdiction of States cannot be regarded as a protective barrier behind which human rights could be massively or systematically violated with impunity". (A/ 46/1 p. 10 second paragraph) But, as he also observes in the same report, "maximum caution needs to be exercised lest the defence of human rights becomes a platform for encroaching on the essential domestic jurisdiction of States and eroding their sovereignty. Nothing would be a surer prescription for anarchy than an abuse of this principle". (Ibid., p. 10. penultimate paragraph)
I therefore believe that in the promotion and protection of human rights the basic aim should be to cooperate in raising a common consciousness in the
International community and to encourage Improvements in the observance and protection of these rights, rather than to accuse, to sermonise or to engage in politically motivated campaigns. Me should not try to remake the world in our own image, but together we can make the world a more humane, peaceful and equitably prosperous place for all.
Indonesia has consistently endeavoured to adhere to the humanitarian precepts and fundamental human rights and freedoms as embodied in its State philosophy, the Pancasila. its 1945 Constitution, its relevant national laws and regulations, and its age-old culture. Internationally, and as a member of the Commission on Human Rights, Indonesia will continue to work vigorously to ensure that human rights are promoted and protected on the basis of universality, objectivity, indivisibility and non-selectivity.
Drug abuse and illicit trafficking in narcotics, both symptoms and causes of social degeneration, also remain items of major concern on national and international agendas. A global solution based on multilateral cooperation is now emerging. However, problems of drug abuse and other criminal activity will continue to thrive in an environment of socio-economic neglect and stagnation.
In the long term, it is development that offers the hope of successfully addressing social concerns and the opportunity to do so. The idea of convening a world summit for social development therefore merits our serious consideration: it not only would elevate such important issues to the centre of world attention, but would also allow socio-economic questions to be addressed comprehensively.
Efforts at reforming the United Nations have been going on from the very first years after its inception, but, more recently, in the new post-cold-war climate, there has been a marked resurgence of interest among the international community in making the world body more affective and more democratic in performing its central functions and in fulfilling the original purposes for which it was created. In this connection, many proposals have been put forward by eminent experts on the subject as well as by various non-governmental organisations. Within the United Nations itself, a number of reforms have already been implemented with a view to improving soma of its structures and procedures.
It is clear, however, that more needs to be done if we are to make the United Nations the main instrument of global governance in the new era in international relations that is emerging. The improved relations between the major Powers, as manifested in, inter-alia, the new cooperative spirit among the permanent members of the Security Council, present us with a timely opportunity to reconstruct the Charter concept of collective action for peace and security and to fashion it into a workable and effective system of collective security.
Towards this end, the Security Council should be given a broadened mandate and an enlarged agenda so as to enable it to deal with non-military threats to peace and security as well. In addition, the Security Council, in cooperation with the Secretary-General, should develop a capacity for preventive, or anticipatory, diplomacy. In this respect, the Council could convene periodic meetings at a high political level to survey the world scene, identify potential conflict situations and initiate discussions and measures before such situations reach the point of crisis or armed conflict. There is also a widespread feeling that there should be closer coordination and synchronization of actions between the Council and the General Assembly on issues affecting the fundamental interests of the entire international community.
A number of proposals have also been made with regard to the functions of the Secretary-General, in particular for a more active role In monitoring and in bringing potentially dangerous situations to the attention of the Security Council within the framework of Article 99 of the Charter. For this purpose, it is widely felt that the Secretary-General should be provided with an improved capacity for gathering timely, accurate and unbiased information.
At the same time, the authority and role of the Economic and Social Council should continue to be strengthened so as to enable it to perform the function originally envisaged by the Charter, namely, to provide overall direction and guidance to Member States and the relevant bodies and agencies within the United Nations system within the framework of its task of policy formulation and coordination in the economic and social fields.
It is undeniable, however, that all efforts to enhance the role and improve the functioning of the United Nations will come to naught unless underpinned by the commensurate commitment and support, including financial support, of all Member States. The United Nations can only be as effective as its Members will allow it to be and can only succeed if its Members are committed to make it succeed. If Member States continue to use this forum to pursue narrowly conceived interests rather than utilise it as a collective instrument to solve global problems and achieve shared goals and if the nations of the world continue to be torn by conflict and afflicted by mutual mistrust, intolerance and prejudice, then the international bodies they set up can hardly be expected to rise above these shortcomings. Viewed from this perspective, perhaps the more relevant observation to make about the achievements of the United Nations so far is not that it has failed to realize so many of its stated objectives but that, despite inherent limitations, it has nevertheless accomplished so much.
It is also in this light that I should like to take this opportunity to express Indonesia's profound appreciation and indebtedness to our Secretary-General, Mr. Javier Perez de Cuellar, for the wisdom, dedication and consummate skill with which he has guided the work of the Organization during the past decade. In a world of constant turmoil and conflict, he has steered the Organization towards becoming the central point for conciliation and concordance. In laying the groundwork and in sustaining efforts towards finding peaceful and just solutions to the various conflict situations around the globe, much of the credit should go to the United Nations and to the Secretary-General. Rather than the alarming erosion evident when the Secretary-General first assumed office, we now witness a robust renewal of faith in the role of the United Nations as the unique, multilateral framework for a new, revitalised international order. The reforms he has instituted and the many proposals ha has made on the restructuring of the role and functioning of the United Nations system provide us with a visionary and, at the same time, practicable blueprint for the dynamic adaptation of this world body to the requisites of a rapidly changing world. It is now for us fully to utilize the inherent potential of the Organization in collectively promoting our shared aspirations for a just peace, common security and equitable prosperity for all.
